PER CURIAM. .
Michael J. Slater filed a personal injury suit against Walgreens. Slater raises several points on appeal, only one of which we find to have merit. Slater contends it was error for the jury not to have awarded any amount for future medical expenses. On that sole issue we agree and reverse. Medical experts for both sides testified as to the need for future medical treatment. Therefore, no reasonable jury could have returned a verdict awarding zero damages for future medical expenses. The trial court erred in denying Slater’s motion for new trial on this issue. See Thornburg v. Pursell, 446 So.2d 713 (Fla. 2d DCA 1984).
Accordingly, we remand for a new trial on the issue of future medical damages but affirm on all other issues.
PARKER, A.C.J., and BLUE and WHATLEY, JJ., Concur.